Title: From Benjamin Franklin to de Tavarez, 4 January 1778
From: Franklin, Benjamin
To: Tavarez, Daniel Nunez de


Sir,
Paris, Jan. 4, 1778.
The account given in the Newspapers of my having furnished the Physicians with a receipt against the Dropsy is a Mistake. I know nothing of it, nor did I ever hear before that Tobacco Ashes had any such virtue. I thank you for your kind congratulations on our late successes and good wishes for the Establishment of our Liberty. I have the honour to be respectfully, Sir, your most obedient humble Servant,
B. Franklin
A Monsieur de Tavarez, Seigneur de Relaar, Docteur en Droit et en Médicine, à Zwolle en Hollande.
